Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-4, 6-12, 14-19 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Kim (Reg. No. 75,873) on 8/5/22.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. 	(Currently amended) A method for processing an access management permission, comprising:
receiving, from a client, a first request for obtaining an access management permission of a file;
obtaining a current score of the file, wherein the current score indicates a probability of receiving, after the access management permission is assigned to the client, a second request conflicting with the first request; and
assigning the access management permission to the client;
wherein the first request includes a type of a target access operation to be 
performed on the file;
wherein the method further comprises:
determining whether there is an assigned access management permission of the file, in response to determining that there is a first access operation on the file that conflicts with the type of the target access operation; and
reclaiming the assigned access management permission in response to determining that there is an assigned access management permission.

2. 	(Previously presented) The method according to claim 1, wherein the first request includes an identification of the file, wherein obtaining the current score comprises:
obtaining the current score based on the identification of the file and a predetermined mapping relationship between file identifications and scores of files associated with the file identifications.

3. 	(Original) The method according to claim 1, wherein obtaining the current score comprises:
determining a set of access durations of a set of historical requests for obtaining historical access management permissions of the file, wherein each access duration indicates a length of time during which the historical access management permission was assigned to a corresponding historical request;
obtaining a set of reclaiming indication values for the historical access management permissions related to the set of historical requests, wherein each reclaiming indication value indicates the assigning and reclaiming status of the corresponding historical access management permission;
obtaining a set of conflict indication values corresponding to the set of historical requests, wherein each conflict indication value indicates, when a corresponding first historical request was executed, whether there was a second historical request that conflicted with the first historical request; and
determining the current score based on the set of access durations, the set of reclaiming indication values, and the set of conflict indication values.

4. 	(Currently amended) The method according to claim 1, 
wherein obtaining the current score of the file further comprises:
obtaining the current score of the file in response to determining that there is no first access operation on the file that conflicts with the type of the target access operation.

5. 	(Canceled)

6. 	(Original) The method according to claim 1, further comprising determining the threshold score,
wherein determining the threshold score comprises:
determining a threshold number of files of which access management permissions can be assigned;
obtaining a number of a set of files of which access management permissions have been assigned and a set of scores corresponding to the set of files, wherein each score in the set of scores indicates a probability of a conflict between multiple requests for a corresponding file after the access management permission of the corresponding file is assigned to a corresponding client; and
calculating the threshold score based on the threshold number, the number, and the set of scores.

7. 	(Previously presented) The method according to claim 6, wherein calculating the threshold score comprises:
obtaining a preset score for the file;
in response to determining that the number is greater than or equal to the threshold number,
sorting the set of scores in order from large to small,
determining a first score associated with the threshold number from the sorted set of scores, and
determining the threshold score based on the first score and the preset score; and
determining the preset score as the threshold score in response to determining that the number is less than the threshold number.

8. 	(Previously presented) The method according to claim 1, further comprising:
updating the current score of the file based on a first access duration, a first reclaiming indication value, and a first conflict indication value that are associated with the first request in response to determining that an instruction to terminate the access management permission is received from the client, wherein the first access duration indicates a length of time during which the access management permission is assigned to the first request; the first reclaiming indication value indicates the assigning and reclaiming status of the access management permission; and the first conflict indication value indicates, when the corresponding first request is executed, whether there is the second request that conflicts with the first request.

9. 	(Currently amended) An electronic device, comprising:
at least one processor; and
a memory coupled to the at least one processor and having instructions stored thereon, wherein the instructions, when being executed by the at least one processor, cause the device to perform actions comprising:
receiving, from a client, a first request for obtaining an access management permission of a file;
obtaining a current score of the file, wherein the current score indicates a probability of receiving, after the access management permission is assigned to the client, a second request conflicting with the first request; and
assigning the access management permission to the client in response to determining that the current score is greater than or equal to a threshold score;
wherein the first request includes a type of a target access operation to be 
performed on the file;
wherein the actions further comprise:
determining whether there is an assigned access management permission of the file, in response to determining that there is a first access operation on the file that conflicts with the type of the target access operation; and
reclaiming the assigned access management permission in response to determining that there is an assigned access management permission.

10. 	(Previously presented) The electronic device according to claim 9, wherein the first request includes an identification of the file, wherein obtaining the current score comprises:
obtaining the current score based on the identification of the file and a predetermined mapping relationship between file identifications and scores of files associated with the file identifications.

11. 	(Original) The electronic device according to claim 9, wherein obtaining the current score comprises:
determining a set of access durations of a set of historical requests for obtaining historical access management permissions of the file, wherein each access duration indicates a length of time during which the historical access management permission was assigned to a corresponding historical request;
obtaining a set of reclaiming indication values for the historical access management permissions related to the set of historical requests, wherein each reclaiming indication value indicates the assigning and reclaiming status of the corresponding historical access management permissions;
obtaining a set of conflict indication values corresponding to the set of historical requests, wherein each conflict indication value indicates, when a corresponding first historical request was executed, whether there was a second historical request that conflicted with the first historical request; and
determining the current score based on the set of access durations, the set of reclaiming indication values, and the set of conflict indication values.

12. 	(Currently amended) The electronic device according to claim 9, 
wherein obtaining the current score of the file further comprises:
obtaining the current score of the file in response to determining that there is no first access operation on the file that conflicts with the type of the target access operation.

13. 	(Canceled)

14. 	(Original) The electronic device according to claim 9, the actions further comprising determining the threshold score,
wherein determining the threshold score comprises:
determining a threshold number of files of which access management permissions can be assigned;
obtaining a number of a set of files of which access management permissions have been assigned and a set of scores corresponding to the set of files, wherein each score in the set of scores indicates a probability of a conflict between multiple requests for a corresponding file after the access management permission of the corresponding file is assigned to a corresponding client; and
calculating the threshold score based on the threshold number, the number, and the set of scores.

15. 	(Previously presented) The electronic device according to claim 14, wherein calculating the threshold score comprises:
obtaining a preset score for the file;
in response to determining that the number is greater than or equal to the threshold number,
sorting the set of scores in order from large to small,
determining a first score associated with the threshold number from the sorted set of scores, and
determining the threshold score based on the first score and the preset score; and
determining the preset score as the threshold score in response to determining that the number is less than the threshold number.

16. 	(Previously presented) The electronic device according to claim 9, wherein the actions further comprise:
updating the current score of the file based on a first access duration, a first reclaiming indication value, and a first conflict indication value that are associated with the first request in response to determining that an instruction to terminate the access management permission is received from the client, wherein the first access duration indicates a length of time during which the access management permission is assigned to the first request; the first reclaiming indication value indicates the assigning and reclaiming status of the access management permission; and the first conflict indication value indicates, when the corresponding first request is executed, whether there is the second request that conflicts with the first request.

17. 	(Currently amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to process an access management permission; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
receiving, from a client, a first request for obtaining an access management permission of a file;
obtaining a current score of the file, wherein the current score indicates a probability of receiving, after the access management permission is assigned to the client, a second request conflicting with the first request; and
assigning the access management permission to the client in response to determining that the current score is greater than or equal to a threshold score;
wherein the first request includes a type of a target access operation to be 
performed on the file;
wherein the method further comprises:
determining whether there is an assigned access management permission of the file, in response to determining that there is a first access operation on the file that conflicts with the type of the target access operation; and
reclaiming the assigned access management permission in response to determining that there is an assigned access management permission.

18.	(Previously presented) The method according to claim 1, wherein receiving the first request includes:
receiving, as the first request, a request to access a shared file within a Network File System (NFS); and
wherein the second request indicates a request to access the shared file.

19.	(Previously presented) The method according to claim 1, further comprising:
		in response to receiving the first request, confirming that the access management permission is not currently assigned to another client; and
confirming, prior to obtaining the current score of the file, that the client has authority to obtain the access management permission of the file.
	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, wherein the first request includes a type of a target access operation to be performed on the file, and determining whether there is an assigned access management permission of the file, in response to determining that there is a first access operation on the file that conflicts with the type of the target access operation, and reclaiming the assigned access management permission in response to determining that there is an assigned access management permission, in light of other features described in independent claims 1, 9 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
August 8, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447